 


 HR 636 ENR: FAA Extension, Safety, and Security Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 636 
 
AN ACT 
To amend title 49, United States Code, to extend authorizations for the airport improvement program, to amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the FAA Extension, Safety, and Security Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Appropriate committees of Congress defined. 
Title I—FAA Extension 
Subtitle A—Airport and Airway Programs 
Sec. 1101. Extension of airport improvement program. 
Sec. 1102. Extension of expiring authorities. 
Sec. 1103. Federal Aviation Administration operations. 
Sec. 1104. Air navigation facilities and equipment. 
Sec. 1105. Research, engineering, and development. 
Sec. 1106. Funding for aviation programs. 
Sec. 1107. Essential air service. 
Subtitle B—Revenue Provisions 
Sec. 1201. Expenditure authority from Airport and Airway Trust Fund. 
Sec. 1202. Extension of taxes funding Airport and Airway Trust Fund. 
Title II—Aviation Safety Critical Reforms 
Subtitle A—Safety 
Sec. 2101. Pilot records database deadline. 
Sec. 2102. Cockpit automation management. 
Sec. 2103. Enhanced mental health screening for pilots. 
Sec. 2104. Laser pointer incidents. 
Sec. 2105. Crash-resistant fuel systems. 
Sec. 2106. Hiring of air traffic controllers. 
Sec. 2107. Training policies regarding assistance for persons with disabilities. 
Sec. 2108. Air travel accessibility. 
Sec. 2109. Additional certification resources. 
Sec. 2110. Tower marking. 
Sec. 2111. Aviation cybersecurity. 
Sec. 2112. Repair stations located outside United States. 
Sec. 2113. Enhanced training for flight attendants. 
Subtitle B—UAS Safety 
Sec. 2201. Definitions. 
Sec. 2202. Identification standards. 
Sec. 2203. Safety statements. 
Sec. 2204. Facilitating interagency cooperation for unmanned aircraft authorization in support of firefighting operations and utility restoration. 
Sec. 2205. Interference with wildfire suppression, law enforcement, or emergency response effort by operation of unmanned aircraft. 
Sec. 2206. Pilot project for airport safety and airspace hazard mitigation. 
Sec. 2207. Emergency exemption process. 
Sec. 2208. Unmanned aircraft systems traffic management. 
Sec. 2209. Applications for designation. 
Sec. 2210. Operations associated with critical infrastructure. 
Sec. 2211. Unmanned aircraft systems research and development roadmap. 
Sec. 2212. Unmanned aircraft systems-manned aircraft collision research. 
Sec. 2213. Probabilistic metrics research and development study. 
Subtitle C—Time Sensitive Aviation Reforms 
Sec. 2301. Small airport relief for safety projects. 
Sec. 2302. Use of revenues at previously associated airport. 
Sec. 2303. Working group on improving air service to small communities. 
Sec. 2304. Computation of basic annuity for certain air traffic controllers. 
Sec. 2305. Refunds for delayed baggage. 
Sec. 2306. Contract weather observers. 
Sec. 2307. Medical certification of certain small aircraft pilots. 
Sec. 2308. Tarmac delays. 
Sec. 2309. Family seating. 
Title III—Aviation Security 
Sec. 3001. Short title. 
Sec. 3002. Definitions. 
Subtitle A—TSA PreCheck Expansion 
Sec. 3101. PreCheck program authorization. 
Sec. 3102. PreCheck program enrollment expansion. 
Subtitle B—Securing Aviation from Foreign Entry Points and Guarding Airports Through Enhanced Security 
Sec. 3201. Last point of departure airport security assessment. 
Sec. 3202. Security coordination enhancement plan. 
Sec. 3203. Workforce assessment. 
Sec. 3204. Donation of screening equipment to protect the United States. 
Sec. 3205. National cargo security program. 
Sec. 3206. International training and capacity development. 
Subtitle C—Checkpoint Optimization and Efficiency 
Sec. 3301. Sense of Congress. 
Sec. 3302. Enhanced staffing allocation model. 
Sec. 3303. Effective utilization of staffing resources. 
Sec. 3304. TSA staffing and resource allocation. 
Sec. 3305. Aviation security stakeholders defined. 
Sec. 3306. Rule of construction. 
Subtitle D—Aviation Security Enhancement and Oversight 
Sec. 3401. Definitions. 
Sec. 3402. Threat assessment. 
Sec. 3403. Oversight. 
Sec. 3404. Credentials. 
Sec. 3405. Vetting. 
Sec. 3406. Metrics. 
Sec. 3407. Inspections and assessments. 
Sec. 3408. Covert testing. 
Sec. 3409. Security directives. 
Sec. 3410. Implementation report. 
Sec. 3411. Miscellaneous amendments. 
Subtitle E—Checkpoints of the Future 
Sec. 3501. Checkpoints of the future. 
Sec. 3502. Pilot program for increased efficiency and security at Category X airports. 
Sec. 3503. Pilot program for the development and testing of prototypes for airport security systems. 
Sec. 3504. Report required. 
Sec. 3505. Funding. 
Sec. 3506. Acceptance and provision of resources by the Transportation Security Administration. 
Subtitle F—Miscellaneous Provisions 
Sec. 3601. Visible deterrent. 
Sec. 3602. Law enforcement training for mass casualty and active shooter incidents. 
Sec. 3603. Assistance to airports and surface transportation systems. 
2.Appropriate committees of Congress definedIn this Act, unless expressly provided otherwise, the term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. IFAA Extension AAirport and Airway Programs 1101.Extension of airport improvement program (a)Authorization of appropriationsSection 48103(a) of title 49, United States Code, is amended by striking fiscal years 2012 through 2015 and all that follows through the period at the end and inserting fiscal years 2012 through 2017.. 
(b)Project grant authoritySection 47104(c) of title 49, United States Code, is amended in the matter preceding paragraph (1) by striking July 15, 2016, and inserting September 30, 2017,. 1102.Extension of expiring authorities (a)Section 47107(r)(3) of title 49, United States Code, is amended by striking July 16, 2016 and inserting October 1, 2017. 
(b)Section 47115(j) of title 49, United States Code, is amended by striking fiscal years 2012 through 2015 and all that follows through July 15, 2016, and inserting fiscal years 2012 through 2017,. (c)Section 47124(b)(3)(E) of title 49, United States Code, is amended by striking fiscal years 2012 through 2015 and all that follows through July 15, 2016, and inserting fiscal years 2012 through 2017. 
(d)Section 47141(f) of title 49, United States Code, is amended by striking July 15, 2016 and inserting September 30, 2017. (e)Section 41743(e)(2) of title 49, United States Code, is amended by striking 2015 and inserting 2017. 
(f)Section 186(d) of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2518) is amended by striking fiscal years 2012 through 2015 and all that follows through July 15, 2016, and inserting fiscal years 2012 through 2017. (g)Section 409(d) of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 41731 note) is amended by striking July 15, 2016 and inserting September 30, 2017. 
(h)Section 140(c)(1) of the FAA Modernization and Reform Act of 2012 (126 Stat. 28) is amended— (1)by striking fiscal years 2013 through 2016, and inserting fiscal years 2013 through 2017,; and 
(2)by inserting before the period at the end the following: or an extension of this Act.  (i)Section 332(c)(1) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended by striking 5 years after the date of enactment of this Act and inserting on September 30, 2019. 
(j)Section 411(h) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 42301 prec. note) is amended by striking July 15, 2016 and inserting September 30, 2017. (k)Section 822(k) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47141 note) is amended by striking July 15, 2016 and inserting September 30, 2017. 
1103.Federal Aviation Administration operationsSection 106(k) of title 49, United States Code, is amended— (1)by striking paragraph (1)(E) and inserting the following: 
 
(E)$9,909,724,000 for each of fiscal years 2016 and 2017.; and (2)in paragraph (3) by striking fiscal years 2012 through 2015 and all that follows through July 15, 2016, and inserting fiscal years 2012 through 2017,. 
1104.Air navigation facilities and equipmentSection 48101(a)(5) of title 49, United States Code, is amended to read as follows:  (5)$2,855,000,000 for each of fiscal years 2016 and 2017.. 
1105.Research, engineering, and developmentSection 48102(a)(9) of title 49, United States Code, is amended to read as follows:  (9)$166,000,000 for each of fiscal years 2016 and 2017.. 
1106.Funding for aviation programs 
(a)In generalSection 48114 of title 49, United States Code, is amended— (1)in subsection (a)(2) by striking fiscal year 2016, and inserting fiscal year 2017,; and 
(2)in subsection (c)(2) by striking fiscal year 2016 and inserting fiscal year 2017. (b)Compliance with aviation funding requirementThe budget authority authorized in this title, including the amendments made by this title, shall be deemed to satisfy the requirements of subsections (a)(1)(B) and (a)(2) of section 48114 of title 49, United States Code, for each of fiscal years 2016 and 2017. 
1107.Essential air serviceSection 41742(a)(2) of title 49, United States Code, is amended by striking fiscal year 2014, and all that follows through July 15, 2016, and inserting fiscal year 2014, $93,000,000 for fiscal year 2015, and $175,000,000 for each of fiscal years 2016 and 2017. BRevenue Provisions 1201.Expenditure authority from Airport and Airway Trust Fund (a)In generalSection 9502(d)(1) of the Internal Revenue Code of 1986 is amended— 
(1)in the matter preceding subparagraph (A), by striking July 16, 2016 and inserting October 1, 2017; and (2)in subparagraph (A), by striking the semicolon at the end and inserting or the FAA Extension, Safety, and Security Act of 2016;. 
(b)Conforming amendmentSection 9502(e)(2) of such Code is amended by striking July 16, 2016 and inserting October 1, 2017. 1202.Extension of taxes funding Airport and Airway Trust Fund (a)Fuel taxesSection 4081(d)(2)(B) of the Internal Revenue Code of 1986 is amended by striking July 15, 2016 and inserting September 30, 2017. 
(b)Ticket taxes 
(1)PersonsSection 4261(k)(1)(A)(ii) of such Code is amended by striking July 15, 2016 and inserting September 30, 2017. (2)PropertySection 4271(d)(1)(A)(ii) of such Code is amended by striking July 15, 2016 and inserting September 30, 2017. 
(c)Fractional ownership programs 
(1)Treatment as noncommercial aviationSection 4083(b) of such Code is amended by striking July 16, 2016 and inserting October 1, 2017. (2)Exemption from ticket taxesSection 4261(j) of such Code is amended by striking July 15, 2016 and inserting September 30, 2017. 
IIAviation Safety Critical Reforms 
ASafety 
2101.Pilot records database deadlineSection 44703(i)(2) of title 49, United States Code, is amended by striking The Administrator shall establish and inserting Not later than April 30, 2017, the Administrator shall establish and make available for use. 2102.Cockpit automation managementNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall— 
(1)develop a process to verify that air carrier training programs incorporate measures to train pilots on— (A)monitoring automation systems; and 
(B)controlling the flightpath of aircraft without autopilot or autoflight systems engaged; (2)develop metrics or measurable tasks that air carriers can use to evaluate pilot monitoring proficiency; 
(3)issue guidance to aviation safety inspectors responsible for oversight of the operations of air carriers on tracking and assessing pilots’ proficiency in manual flight; and (4)issue guidance to air carriers and inspectors regarding standards for compliance with the requirements for enhanced pilot training contained in the final rule published in the Federal Register on November 12, 2013 (78 Fed. Reg. 67800). 
2103.Enhanced mental health screening for pilotsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall consider the recommendations of the Pilot Fitness Aviation Rulemaking Committee in determining whether to implement, as part of a comprehensive medical certification process for pilots with a first- or second-class airman medical certificate, additional screening for mental health conditions, including depression and suicidal thoughts or tendencies, and assess treatments that would address any risk associated with such conditions. 2104.Laser pointer incidents (a)In generalBeginning 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, in coordination with appropriate Federal law enforcement agencies, shall provide quarterly updates to the appropriate committees of Congress regarding— 
(1)the number of incidents involving the beam from a laser pointer (as defined in section 39A of title 18, United States Code) being aimed at, or in the flight path of, an aircraft in the airspace jurisdiction of the United States; (2)the number of civil or criminal enforcement actions taken by the Federal Aviation Administration, the Department of Transportation, or another Federal agency with regard to the incidents described in paragraph (1), including the amount of the civil or criminal penalties imposed on violators; 
(3)the resolution of any incidents described in paragraph (1) that did not result in a civil or criminal enforcement action; and (4)any actions the Department of Transportation or another Federal agency has taken on its own, or in conjunction with other Federal agencies or local law enforcement agencies, to deter the type of activity described in paragraph (1). 
(b)Civil penaltiesThe Administrator shall revise the maximum civil penalty that may be imposed on an individual who aims the beam of a laser pointer at an aircraft in the airspace jurisdiction of the United States, or at the flight path of such an aircraft, to be $25,000. 2105.Crash-resistant fuel systemsNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall evaluate and update, as necessary, standards for crash-resistant fuel systems for civilian rotorcraft. 
2106.Hiring of air traffic controllers 
(a)In generalSection 44506 of title 49, United States Code, is amended by adding at the end the following:  (f)Hiring of certain air traffic control specialists (1)Consideration of applicants (A)Ensuring selection of most qualified applicantsIn appointing individuals to the position of air traffic controller, the Administrator shall give preferential consideration to qualified individuals maintaining 52 consecutive weeks of air traffic control experience involving the full-time active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating within 5 years of application while serving at— 
(i)a Federal Aviation Administration air traffic control facility; (ii)a civilian or military air traffic control facility of the Department of Defense; or 
(iii)a tower operating under contract with the Federal Aviation Administration under section 47124. (B)Consideration of additional applicants (i)In generalAfter giving preferential consideration to applicants under subparagraph (A), the Administrator shall consider additional applicants for the position of air traffic controller by referring an approximately equal number of individuals for appointment among the 2 applicant pools described in this subparagraph. The number of individuals referred for consideration from each group shall not differ by more than 10 percent. 
(ii)Pool 1Pool 1 applicants are individuals who— (I)have successfully completed air traffic controller training and graduated from an institution participating in the Collegiate Training Initiative program maintained under subsection (c)(1) and who have received from the institution— 
(aa)an appropriate recommendation; or (bb)an endorsement certifying that the individual would have met the requirements in effect as of December 31, 2013, for an appropriate recommendation; 
(II)are eligible for a veterans recruitment appointment pursuant to section 4214 of title 38 and provide a Certificate of Release or Discharge from Active Duty within 120 days of the announcement closing; (III)are eligible veterans (as defined in section 4211 of title 38) maintaining aviation experience obtained in the course of the individual’s military experience; or 
(IV)are preference eligible veterans (as defined in section 2108 of title 5). (iii)Pool 2Pool 2 applicants are individuals who apply under a vacancy announcement recruiting from all United States citizens. 
(2)Use of biographical assessments 
(A)Biographical assessmentsThe Administrator shall not use any biographical assessment when hiring under paragraph (1)(A) or paragraph (1)(B)(ii). (B)Reconsideration of applicants disqualified on basis of biographical assessments (i)In generalIf an individual described in paragraph (1)(A) or paragraph (1)(B)(ii), who applied for the position of air traffic controller with the Administration in response to Vacancy Announcement FAA–AMC–14–ALLSRCE–33537 (issued on February 10, 2014), was disqualified from the position as the result of a biographical assessment, the Administrator shall provide the applicant an opportunity to reapply for the position as soon as practicable under the revised hiring practices. 
(ii)Waiver of age restrictionThe Administrator shall waive any maximum age restriction for the position of air traffic controller with the Administration that would otherwise disqualify an individual from the position if the individual— (I)is reapplying for the position pursuant to clause (i) on or before December 31, 2017; and 
(II)met the maximum age requirement on the date of the individual’s previous application for the position during the interim hiring process. (3)Maximum entry age for experienced controllersNotwithstanding section 3307 of title 5, the maximum limit of age for an original appointment to a position as an air traffic controller shall be 35 years of age for those maintaining 52 weeks of air traffic control experience involving the full-time active separation of air traffic after receipt of an air traffic certification or air traffic control facility rating in a civilian or military air traffic control facility.. 
(b)Notification of vacanciesThe Administrator of the Federal Aviation Administration shall consider directly notifying secondary schools and institutions of higher learning, including Historically Black Colleges and Universities, Hispanic-serving institutions, Minority Institutions, and Tribal Colleges and Universities, of a vacancy announcement under section 44506(f)(1)(B)(iii) of title 49, United States Code. 2107.Training policies regarding assistance for persons with disabilities (a)In generalNot later than 270 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing required air carrier personnel and contractor training programs regarding the assistance of persons with disabilities, including— 
(1)variations in training programs between air carriers; (2)instances since 2005 where the Department of Transportation has requested that an air carrier take corrective action following a review of the air carrier’s training programs; and 
(3)actions taken by air carriers following requests described in paragraph (2). (b)Best practicesAfter the date the report is submitted under subsection (a), the Secretary of Transportation, based on the findings of the report, shall develop, make publicly available, and appropriately disseminate to air carriers such best practices as the Secretary considers necessary to improve the reviewed training programs. 
2108.Air travel accessibilityNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue the supplemental notice of proposed rulemaking referenced in the Secretary’s Report on Significant Rulemakings, dated June 15, 2015, and assigned Regulation Identification Number 2105–AE12. 2109.Additional certification resources (a)In generalNotwithstanding any other provision of law, and subject to the requirements of subsection (b), the Administrator of the FAA may enter into a reimbursable agreement with an applicant or certificate-holder for the reasonable travel and per diem expenses of the FAA associated with official travel to expedite the acceptance or validation by a foreign authority of an FAA certificate or design approval or the acceptance or validation by the FAA of a foreign authority certificate or design approval. 
(b)ConditionsThe Administrator may enter into an agreement under subsection (a) only if— (1)the travel covered under the agreement is deemed necessary, by both the Administrator and the applicant or certificate-holder, to expedite the acceptance or validation of the relevant certificate or approval; 
(2)the travel is conducted at the request of the applicant or certificate-holder; (3)travel plans and expenses are approved by the applicant or certificate-holder prior to travel; and 
(4)the agreement requires payment in advance of FAA services and is consistent with the processes under section 106(l)(6) of title 49, United States Code. (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on— 
(1)the number of occasions on which the Administrator entered into reimbursable agreements under this section; (2)the number of occasions on which the Administrator declined a request by an applicant or certificate-holder to enter into a reimbursable agreement under this section; 
(3)the amount of reimbursements collected in accordance with agreements under this section; and (4)the extent to which reimbursable agreements under this section assisted in reducing the amount of time necessary for validations of certificates and design approvals. 
(d)DefinitionsIn this section, the following definitions apply: (1)ApplicantThe term applicant means a person that has— 
(A)applied to a foreign authority for the acceptance or validation of an FAA certificate or design approval; or (B)applied to the FAA for the acceptance or validation of a foreign authority certificate or design approval. 
(2)Certificate-holderThe term certificate-holder means a person that holds a certificate issued by the Administrator under part 21 of title 14, Code of Federal Regulations. (3)FAAThe term FAA means the Federal Aviation Administration. 
2110.Tower marking 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue regulations to require the marking of covered towers. (b)Marking requiredThe regulations under subsection (a) shall require that a covered tower be clearly marked in a manner that is consistent with applicable guidance under the Federal Aviation Administration Advisory Circular issued December 4, 2015 (AC 70/7460–1L), or other relevant safety guidance, as determined by the Administrator. 
(c)ApplicationThe regulations issued under subsection (a) shall ensure that— (1)all covered towers constructed on or after the date on which such regulations take effect are marked in accordance with subsection (b); and 
(2)a covered tower constructed before the date on which such regulations take effect is marked in accordance with subsection (b) not later than 1 year after such effective date. (d)Definitions (1)In generalIn this section, the following definitions apply: 
(A)Covered tower 
(i)In generalThe term covered tower means a structure that— (I)is self-standing or supported by guy wires and ground anchors; 
(II)is 10 feet or less in diameter at the above-ground base, excluding concrete footing; (III)at the highest point of the structure is at least 50 feet above ground level; 
(IV)at the highest point of the structure is not more than 200 feet above ground level; (V)has accessory facilities on which an antenna, sensor, camera, meteorological instrument, or other equipment is mounted; and 
(VI)is located— (aa)outside the boundaries of an incorporated city or town; or 
(bb)on land that is— (AA)undeveloped; or 
(BB)used for agricultural purposes. (ii)ExclusionsThe term covered tower does not include any structure that— 
(I)is adjacent to a house, barn, electric utility station, or other building; (II)is within the curtilage of a farmstead; 
(III)supports electric utility transmission or distribution lines; (IV)is a wind-powered electrical generator with a rotor blade radius that exceeds 6 feet; or 
(V)is a street light erected or maintained by a Federal, State, local, or tribal entity. (B)UndevelopedThe term undeveloped means a defined geographic area where the Administrator determines low-flying aircraft are operated on a routine basis, such as low-lying forested areas with predominant tree cover under 200 feet and pasture and range land. 
(2)Other definitionsThe Administrator shall define such other terms as may be necessary to carry out this section. (e)DatabaseThe Administrator shall— 
(1)develop a database that contains the location and height of each covered tower; (2)keep the database current to the extent practicable; 
(3)ensure that any proprietary information in the database is protected from disclosure in accordance with law; and (4)ensure that, by virtue of accessing the database, users agree and acknowledge that information in the database— 
(A)may only be used for aviation safety purposes; and (B)may not be disclosed for purposes other than aviation safety, regardless of whether or not the information is marked or labeled as proprietary or with a similar designation. 
2111.Aviation cybersecurity 
(a)Comprehensive and strategic aviation framework 
(1)In generalNot later than 240 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall facilitate and support the development of a comprehensive and strategic framework of principles and policies to reduce cybersecurity risks to the national airspace system, civil aviation, and agency information systems using a total systems approach that takes into consideration the interactions and interdependence of different components of aircraft systems and the national airspace system. (2)ScopeIn carrying out paragraph (1), the Administrator shall— 
(A)identify and address the cybersecurity risks associated with— (i)the modernization of the national airspace system; 
(ii)the automation of aircraft, equipment, and technology; and (iii)aircraft systems, including by— 
(I)directing the Aircraft Systems Information Security Protection Working Group— (aa)to assess cybersecurity risks to aircraft systems; 
(bb)to review the extent to which existing rulemaking, policy, and guidance to promote safety also promote aircraft systems information security protection; and (cc)to provide appropriate recommendations to the Administrator if separate or additional rulemaking, policy, or guidance is needed to address cybersecurity risks to aircraft systems; and 
(II)identifying and addressing— (aa)cybersecurity risks associated with in-flight entertainment systems; and 
(bb)whether in-flight entertainment systems can and should be isolated and separate, such as through an air gap, under existing rulemaking, policy, and guidance; (B)clarify cybersecurity roles and responsibilities of offices and employees of the Federal Aviation Administration, as the roles and responsibilities relate to cybersecurity at the Federal Aviation Administration; 
(C)identify and implement objectives and actions to reduce cybersecurity risks to air traffic control information systems, including actions to improve implementation of information security standards, such as those of the National Institute of Standards and Technology; (D)support voluntary efforts by industry, RTCA, Inc., and other standards-setting organizations to develop and identify consensus standards and best practices relating to guidance on aviation systems information security protection, consistent, to the extent appropriate, with the cybersecurity risk management activities described in section 2(e) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)); 
(E)establish guidelines for the voluntary exchange of information between and among aviation stakeholders pertaining to aviation-related cybersecurity incidents, threats, and vulnerabilities; (F)identify short- and long-term objectives and actions that can be taken in response to cybersecurity risks to the national airspace system; and 
(G)identify research and development activities to inform actions in response to cybersecurity risks. (3)Implementation requirementsIn carrying out the activities under this subsection, the Administrator shall— 
(A)coordinate with aviation stakeholders, including, at a minimum, representatives of industry, airlines, manufacturers, airports, RTCA, Inc., and unions; (B)consult with the heads of relevant agencies and with international regulatory authorities; 
(C)if determined appropriate, convene an expert panel or working group to identify and address cybersecurity risks; and (D)evaluate, on a periodic basis, the effectiveness of the principles established under this subsection. 
(b)Update on cybersecurity implementation progressNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the appropriate committees of Congress an update on progress made toward the implementation of this section. (c)Cybersecurity threat modelNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Director of the National Institute of Standards and Technology, shall implement the open recommendation issued in 2015 by the Government Accountability Office to assess and research the potential cost and timetable of developing and maintaining an agencywide threat model, which shall be updated regularly, to strengthen the cybersecurity of agency systems across the Federal Aviation Administration. The Administrator shall brief the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status, results, and composition of the threat model. 
(d)National Institute of Standards and Technology information security standardsNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration, after consultation with the Director of the National Institute of Standards and Technology, shall transmit to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— (1)a cybersecurity standards plan to improve implementation of the National Institute of Standards and Technology’s latest revisions to information security guidance for Federal Aviation Administration information and Federal Aviation Administration information systems within set timeframes; and 
(2)an explanation of why any such revisions are not incorporated in the plan or are not incorporated within set timeframes. (e)Cybersecurity research and developmentNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with other agencies as appropriate, shall establish a cybersecurity research and development plan for the national airspace system, including— 
(1)any proposal for research and development cooperation with international partners; (2)an evaluation and determination of research and development needs to determine any cybersecurity risks of cabin communications and cabin information technology systems on board in the passenger domain; and 
(3)objectives, proposed tasks, milestones, and a 5-year budgetary profile. 2112.Repair stations located outside United States (a)Risk-Based oversightSection 44733 of title 49, United States Code, is amended— 
(1)by redesignating subsection (f) as subsection (g); (2)by inserting after subsection (e) the following: 
 
(f)Risk-Based oversight 
(1)In generalNot later than 90 days after the date of enactment of the FAA Extension, Safety, and Security Act of 2016, the Administrator shall take measures to ensure that the safety assessment system established under subsection (a)— (A)places particular consideration on inspections of part 145 repair stations located outside the United States that conduct scheduled heavy maintenance work on part 121 air carrier aircraft; and 
(B)accounts for the frequency and seriousness of any corrective actions that part 121 air carriers must implement to aircraft following such work at such repair stations. (2)International agreementsThe Administrator shall take the measures required under paragraph (1)— 
(A)in accordance with United States obligations under applicable international agreements; and (B)in a manner consistent with the applicable laws of the country in which a repair station is located. 
(3)Access to dataThe Administrator may access and review such information or data in the possession of a part 121 air carrier as the Administrator may require in carrying out paragraph (1)(B).; and (3)in subsection (g) (as so redesignated)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and (B)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Heavy maintenance workThe term heavy maintenance work means a C-check, a D-check, or equivalent maintenance operation with respect to the airframe of a transport-category aircraft.. (b)Alcohol and controlled substances testingThe Administrator of the Federal Aviation Administration shall ensure that— 
(1)not later than 90 days after the date of enactment of this Act, a notice of proposed rulemaking required pursuant to section 44733(d)(2) is published in the Federal Register; and (2)not later than 1 year after the date on which the notice of proposed rulemaking is published in the Federal Register, the rulemaking is finalized. 
(c)Background investigationsNot later than 180 days after the date of enactment of this Act, the Administrator shall ensure that each employee of a repair station certificated under part 145 of title 14, Code of Federal Regulations, who performs a safety-sensitive function on an air carrier aircraft has undergone a pre-employment background investigation sufficient to determine whether the individual presents a threat to aviation safety, in a manner that is— (1)determined acceptable by the Administrator; 
(2)consistent with the applicable laws of the country in which the repair station is located; and (3)consistent with the United States obligations under international agreements. 
2113.Enhanced training for flight attendantsSection 44734(a) of title 49, United States Code, is amended— (1)in paragraph (2) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(4)recognizing and responding to potential human trafficking victims.. BUAS Safety 2201.Definitions (a)Definitions appliedIn this subtitle, the terms unmanned aircraft, unmanned aircraft system, and small unmanned aircraft have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note), as amended by this Act. 
(b)FAA Modernization and Reform ActSection 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended— (1)in paragraph (6) by inserting , including everything that is on board or otherwise attached to the aircraft after 55 pounds; and 
(2)by striking paragraph (7) and inserting the following:  (7)Test range (A)In generalThe term test range means a defined geographic area where research and development are conducted as authorized by the Administrator of the Federal Aviation Administration. 
(B)InclusionsThe term test range includes any of the 6 test ranges established by the Administrator of the Federal Aviation Administration under section 332(c), as in effect on the day before the date of enactment of this subparagraph, and any public entity authorized by the Federal Aviation Administration as an unmanned aircraft system flight test center before January 1, 2009.. 2202.Identification standards (a)In generalThe Administrator of the Federal Aviation Administration, in consultation with the Secretary of Transportation, the President of RTCA, Inc., and the Director of the National Institute of Standards and Technology, shall convene industry stakeholders to facilitate the development of consensus standards for remotely identifying operators and owners of unmanned aircraft systems and associated unmanned aircraft. 
(b)ConsiderationsAs part of any standards developed under subsection (a), the Administrator shall ensure the consideration of— (1)requirements for remote identification of unmanned aircraft systems; 
(2)appropriate requirements for different classifications of unmanned aircraft systems operations, including public and civil; and (3)the feasibility of the development and operation of a publicly accessible online database of unmanned aircraft and the operators thereof, and any criteria for exclusion from the database. 
(c)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on any standards developed under subsection (a). (d)GuidanceNot later than 1 year after the date on which the Administrator submits the report under subsection (c), the Administrator shall issue regulations or guidance, as appropriate, based on any standards developed under subsection (a). 
2203.Safety statements 
(a)Required informationBeginning on the date that is 1 year after the date of publication of the guidance under subsection (b)(1), a manufacturer of a small unmanned aircraft shall make available to the owner at the time of delivery of the small unmanned aircraft the safety statement described in subsection (b)(2). (b)Safety statement (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue guidance for implementing this section. 
(2)RequirementsA safety statement required under subsection (a) shall include— (A)information about, and sources of, laws and regulations applicable to small unmanned aircraft; 
(B)recommendations for using small unmanned aircraft in a manner that promotes the safety of persons and property; (C)the date that the safety statement was created or last modified; and 
(D)language approved by the Administrator regarding the following: (i)A person may operate the small unmanned aircraft as a model aircraft (as defined in section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)) or otherwise in accordance with Federal Aviation Administration authorization or regulation, including requirements for the completion of any applicable airman test. 
(ii)The definition of a model aircraft under section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (iii)The requirements regarding the operation of a model aircraft under section 336 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). 
(iv)The Administrator may pursue enforcement action against a person operating model aircraft who endangers the safety of the national airspace system. (c)Civil penaltyA person who violates subsection (a) shall be liable for each violation to the United States Government for a civil penalty described in section 46301(a) of title 49, United States Code. 
2204.Facilitating interagency cooperation for unmanned aircraft authorization in support of firefighting operations and utility restoration 
(a)Firefighting operationsThe Administrator of the Federal Aviation Administration shall enter into agreements with the Secretary of the Interior and the Secretary of Agriculture, as necessary, to continue the expeditious authorization of safe unmanned aircraft system operations in support of firefighting operations consistent with the requirements of section 334(c) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note). (b)Utility restorationThe Administrator shall enter into agreements with the Secretary of Energy and with such other agencies or parties, including the Federal Emergency Management Agency, as are necessary to facilitate the expeditious authorization of safe unmanned aircraft system operations in support of service restoration efforts of utilities. 
(c)Definition of utilityIn this section, the term utility shall at a minimum include the definition in section 3(4) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(4)). 2205.Interference with wildfire suppression, law enforcement, or emergency response effort by operation of unmanned aircraft (a)In generalChapter 463 of title 49, United States Code, is amended by adding at the end the following: 
 
46320.Interference with wildfire suppression, law enforcement, or emergency response effort by operation of unmanned aircraft 
(a)In generalExcept as provided in subsection (b), an individual who operates an unmanned aircraft and in so doing knowingly or recklessly interferes with a wildfire suppression, law enforcement, or emergency response effort is liable to the United States Government for a civil penalty of not more than $20,000. (b)ExceptionsThis section does not apply to the operation of an unmanned aircraft conducted by a unit or agency of the United States Government or of a State, tribal, or local government (including any individual conducting such operation pursuant to a contract or other agreement entered into with the unit or agency) for the purpose of protecting the public safety and welfare, including firefighting, law enforcement, or emergency response. 
(c)Compromise and setoff 
(1)CompromiseThe United States Government may compromise the amount of a civil penalty imposed under this section. (2)SetoffThe United States Government may deduct the amount of a civil penalty imposed or compromised under this section from the amounts the Government owes the person liable for the penalty. 
(d)DefinitionsIn this section, the following definitions apply: (1)WildfireThe term wildfire has the meaning given that term in section 2 of the Emergency Wildfire Suppression Act (42 U.S.C. 1856m). 
(2)Wildfire suppressionThe term wildfire suppression means an effort to contain, extinguish, or suppress a wildfire.. (b)FAA To impose civil penaltySection 46301(d)(2) of title 49, United States Code, is amended by inserting section 46320, after section 46319,. 
(c)Clerical amendmentThe analysis for chapter 463 of title 49, United States Code, is amended by adding at the end the following:   46320. Interference with wildfire suppression, law enforcement, or emergency response effort by operation of unmanned aircraft.. 2206.Pilot project for airport safety and airspace hazard mitigation (a)In generalThe Administrator of the Federal Aviation Administration shall establish a pilot program for airspace hazard mitigation at airports and other critical infrastructure using unmanned aircraft detection systems. 
(b)ConsultationIn carrying out the pilot program under subsection (a), the Administrator shall work with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other relevant Federal departments and agencies for the purpose of ensuring that technologies that are developed, tested, or deployed by those departments and agencies to mitigate threats posed by errant or hostile unmanned aircraft system operations do not adversely impact or interfere with safe airport operations, navigation, air traffic services, or the safe and efficient operation of the national airspace system. (c)Authorization of appropriationsThere is authorized to be appropriated from the Airport and Airway Trust Fund to carry out this section $6,000,000, to remain available until expended. 
(d)AuthorityAfter the pilot program established under subsection (a) ceases to be effective pursuant to subsection (g), the Administrator may use unmanned aircraft detection systems to detect and mitigate the unauthorized operation of an unmanned aircraft that poses a risk to aviation safety. (e)Report (1)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report on the results of the pilot program established under subsection (a).  
(2)ContentsThe report required under paragraph (1) shall include the following: (A)The number of unauthorized unmanned aircraft operations detected, together with a description of such operations.  
(B)The number of instances in which unauthorized unmanned aircraft were mitigated, together with a description of such instances.  (C)The number of enforcement cases brought by the Federal Aviation Administration for unauthorized operation of unmanned aircraft detected through the pilot program, together with a description of such cases.  
(D)The number of any technical failures in the pilot program, together with a description of such failures. (E)Recommendations for safety and operational standards for unmanned aircraft detection systems.  
(F)The feasibility of deployment of the systems at other airports. (3)FormatTo the extent practicable, the report prepared under paragraph (1) shall be submitted in a classified format. If appropriate, the report may include an unclassified summary. 
(f)SunsetThe pilot program established under subsection (a) shall cease to be effective on the earlier of— (1)the date that is 18 months after the date of enactment of this Act; and 
(2)the date of the submission of the report under subsection (e).  2207.Emergency exemption process (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall publish guidance for applications for, and procedures for the processing of, on an emergency basis, exemptions or certificates of authorization or waiver for the use of unmanned aircraft systems by civil or public operators in response to a catastrophe, disaster, or other emergency to facilitate emergency response operations, such as firefighting, search and rescue, and utility and infrastructure restoration efforts. In processing such applications, the Administrator shall give priority to applications for public unmanned aircraft systems engaged in emergency response activities. 
(b)RequirementsIn providing guidance under subsection (a), the Administrator shall— (1)make explicit any safety requirements that must be met for the consideration of applications that include requests for beyond visual line of sight or nighttime operations, or the suspension of otherwise applicable operating restrictions, consistent with public interest and safety; and 
(2)explicitly state the procedures for coordinating with an incident commander, if any, to ensure operations granted under procedures developed under subsection (a) do not interfere with other emergency response efforts. (c)ReviewIn processing applications on an emergency basis for exemptions or certificates of authorization or waiver for unmanned aircraft systems operations in response to a catastrophe, disaster, or other emergency, the Administrator shall act on such applications as expeditiously as practicable and without requiring public notice and comment. 
2208.Unmanned aircraft systems traffic management 
(a)Research plan for UTM development and deployment 
(1)In generalThe Administrator of the Federal Aviation Administration (in this section referred to as the Administrator), in coordination with the Administrator of the National Aeronautics and Space Administration, shall continue development of a research plan for unmanned aircraft systems traffic management (in this section referred to as UTM) development and deployment. (2)RequirementsIn developing the research plan, the Administrator shall— 
(A)identify research outcomes sought; and (B)ensure the plan is consistent with existing regulatory and operational frameworks, and considers potential future regulatory and operational frameworks, for unmanned aircraft systems in the national airspace system. 
(3)AssessmentThe research plan shall include an assessment of the interoperability of a UTM system with existing and potential future air traffic management systems and processes. (4)DeadlinesThe Administrator shall— 
(A)initiate development of the research plan not later than 60 days after the date of enactment of this Act; and (B)not later than 180 days after the date of enactment of this Act— 
(i)complete the research plan; (ii)submit the research plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(iii)publish the research plan on the Internet Web site of the Federal Aviation Administration. (b)Pilot program (1)In generalNot later than 90 days after the date of submission of the research plan under subsection (a)(4)(B), the Administrator, in coordination with the Administrator of the National Aeronautics and Space Administration, the Drone Advisory Committee, the research advisory committee established by section 44508(a) of title 49, United States Code, and representatives of the unmanned aircraft industry, shall establish a UTM system pilot program. 
(2)SunsetNot later than 2 years after the date of establishment of the pilot program, the Administrator shall conclude the pilot program. (c)UpdatesNot later than 180 days after the date of establishment of the pilot program, and every 180 days thereafter until the date of conclusion of the pilot program, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives an update on the status and progress of the pilot program. 
2209.Applications for designation 
(a)Applications for designationNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a process to allow applicants to petition the Administrator of the Federal Aviation Administration to prohibit or restrict the operation of an unmanned aircraft in close proximity to a fixed site facility. (b)Review process (1)Application procedures (A)In generalThe Administrator shall establish the procedures for the application for designation under subsection (a). 
(B)RequirementsThe procedures shall allow operators or proprietors of fixed site facilities to apply for designation individually or collectively. (C)ConsiderationsOnly the following may be considered fixed site facilities: 
(i)Critical infrastructure, such as energy production, transmission, and distribution facilities and equipment. (ii)Oil refineries and chemical facilities. 
(iii)Amusement parks. (iv)Other locations that warrant such restrictions. 
(2)Determination 
(A)In generalThe Secretary shall provide for a determination under the review process established under subsection (a) not later than 90 days after the date of application, unless the applicant is provided with written notice describing the reason for the delay. (B)Affirmative designationsAn affirmative designation shall outline— 
(i)the boundaries for unmanned aircraft operation near the fixed site facility; and (ii)such other limitations that the Administrator determines may be appropriate. 
(C)ConsiderationsIn making a determination whether to grant or deny an application for a designation, the Administrator may consider— (i)aviation safety; 
(ii)protection of persons and property on the ground; (iii)national security; or 
(iv)homeland security. (D)Opportunity for resubmissionIf an application is denied, and the applicant can reasonably address the reason for the denial, the Administrator may allow the applicant to reapply for designation. 
(c)Public informationDesignations under subsection (a) shall be published by the Federal Aviation Administration on a publicly accessible website. (d)Savings clauseNothing in this section may be construed as prohibiting the Administrator from authorizing operation of an aircraft, including an unmanned aircraft system, over, under, or within a specified distance from that fixed site facility designated under subsection (b). 
2210.Operations associated with critical infrastructure 
(a)In generalAny application process established under section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) shall allow for a person to apply to the Administrator of the Federal Aviation Administration to operate an unmanned aircraft system, for purposes of conducting an activity described in subsection (b)— (1)beyond the visual line of sight of the individual operating the unmanned aircraft system; and 
(2)during the day or at night. (b)Activities describedThe activities described in this subsection are— 
(1)activities for which manned aircraft may be used to comply with Federal, State, or local laws, including— (A)activities to ensure compliance with Federal or State regulatory, permit, or other requirements, including to conduct surveys associated with applications for permits for new pipeline or pipeline systems construction or maintenance or rehabilitation of existing pipelines or pipeline systems; and 
(B)activities relating to ensuring compliance with— (i)parts 192 and 195 of title 49, Code of Federal Regulations; and 
(ii)the requirements of any Federal, State, or local governmental or regulatory body, or industry best practice, pertaining to the construction, ownership, operation, maintenance, repair, or replacement of covered facilities; (2)activities to inspect, repair, construct, maintain, or protect covered facilities, including for the purpose of responding to a pipeline, pipeline system, or electric energy infrastructure incident; and 
(3)activities in response to or in preparation for a natural disaster, manmade disaster, severe weather event, or other incident beyond the control of the applicant that may cause material damage to a covered facility. (c)DefinitionsIn this section, the following definitions apply: 
(1)Covered facilityThe term covered facility means— (A)a pipeline or pipeline system; 
(B)an electric energy generation, transmission, or distribution facility (including a renewable electric energy facility); (C)an oil or gas production, refining, or processing facility; or 
(D)any other critical infrastructure facility. (2)Critical infrastructureThe term critical infrastructure has the meaning given that term in section 2339D of title 18, United States Code. 
(d)Deadlines 
(1)Certification to CongressNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a certification that a process has been established to facilitate applications for unmanned aircraft systems operations described in this section. (2)Failure to meet certification deadlineIf the Administrator cannot provide a certification under paragraph (1), the Administrator, not later than 180 days after the deadline specified in paragraph (1), shall update the process under section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) to facilitate applications for unmanned aircraft systems operations described in this section. 
(e)ExemptionsIn addition to the operations described in this section, the Administrator may authorize, exempt, or otherwise allow other unmanned aircraft systems operations under section 333 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) that are conducted beyond the visual line of sight of the individual operating the unmanned aircraft system or during the day or at night. 2211.Unmanned aircraft systems research and development roadmapSection 332(a)(5) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) is amended— 
(1)by inserting , in coordination with the Administrator of the National Aeronautics and Space Administration (NASA) and relevant stakeholders, including those in industry and academia, after update; and (2)by inserting after annually. the following: 
The roadmap shall include, at a minimum— (A)cost estimates, planned schedules, and performance benchmarks, including specific tasks, milestones, and timelines, for unmanned aircraft systems integration into the national airspace system, including an identification of— 
(i)the role of the unmanned aircraft systems test ranges established under subsection (c) and the Unmanned Aircraft Systems Center of Excellence; (ii)performance objectives for unmanned aircraft systems that operate in the national airspace system; and 
(iii)research and development priorities for tools that could assist air traffic controllers as unmanned aircraft systems are integrated into the national airspace system, as appropriate; (B)a description of how the Administration plans to use research and development, including research and development conducted through NASA’s Unmanned Aircraft Systems Traffic Management initiatives, to accommodate, integrate, and provide for the evolution of unmanned aircraft systems in the national airspace system; 
(C)an assessment of critical performance abilities necessary to integrate unmanned aircraft systems into the national airspace system, and how these performance abilities can be demonstrated; and (D)an update on the advancement of technologies needed to integrate unmanned aircraft systems into the national airspace system, including decisionmaking by adaptive systems, such as sense-and-avoid capabilities and cyber physical systems security.. 
2212.Unmanned aircraft systems-manned aircraft collision research 
(a)ResearchThe Administrator of the Federal Aviation Administration (in this section referred to as the Administrator), in continuation of ongoing work, shall coordinate with the Administrator of the National Aeronautics and Space Administration to develop a program to conduct comprehensive testing or modeling of unmanned aircraft systems colliding with various sized aircraft in various operational settings, as considered appropriate by the Administrator, including— (1)collisions between unmanned aircraft systems of various sizes, traveling at various speeds, and jet aircraft of various sizes, traveling at various speeds; 
(2)collisions between unmanned aircraft systems of various sizes, traveling at various speeds, and propeller-driven aircraft of various sizes, traveling at various speeds; (3)collisions between unmanned aircraft systems of various sizes, traveling at various speeds, and rotorcraft of various sizes, traveling at various speeds; and 
(4)collisions between unmanned aircraft systems and various parts of the aforementioned aircraft, including— (A)windshields; 
(B)noses; (C)engines; 
(D)radomes; (E)propellers; and 
(F)wings. (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the costs and results of research under this section. 
2213.Probabilistic metrics research and development study 
(a)StudyNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall enter into an arrangement with the National Academies to study the potential use of probabilistic assessments of risks by the Administration to streamline the integration of unmanned aircraft systems into the national airspace system, including any research and development necessary. (b)Completion dateNot later than 1 year after the date of enactment of this Act, the Administrator shall provide the results of the study to the Committee on Science, Space, and Technology and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
CTime Sensitive Aviation Reforms 
2301.Small airport relief for safety projectsSection 47114(c)(1)(F) of title 49, United States Code, is amended to read as follows:  (F)Special rule for fiscal year 2017Notwithstanding subparagraph (A), the Secretary shall apportion to a sponsor of an airport under that subparagraph for fiscal year 2017 an amount based on the number of passenger boardings at the airport during calendar year 2012 if the airport— 
(i)had 10,000 or more passenger boardings during calendar year 2012; (ii)had fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment for fiscal year 2017 under subparagraph (A); and 
(iii)had scheduled air service at any point during the calendar year used to calculate the apportionment for fiscal year 2017 under subparagraph (A).. 2302.Use of revenues at previously associated airportSection 40117 of title 49, United States Code, is amended by adding at the end the following: 
 
(n)Use of revenues at previously associated airportNotwithstanding the requirements relating to airport control under subsection (b)(1), the Secretary may authorize use of a passenger facility charge under subsection (b) to finance an eligible airport-related project if— (1)the eligible agency seeking to impose the new charge controls an airport where a $2.00 passenger facility charge became effective on January 1, 2013; and 
(2)the location of the project to be financed by the new charge is at an airport that was under the control of the same eligible agency that had controlled the airport described in paragraph (1).. 2303.Working group on improving air service to small communities (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group— 
(1)to identify obstacles to attracting and maintaining air transportation service to and from small communities; and (2)to develop recommendations for maintaining and improving air transportation service to and from small communities. 
(b)OutreachIn carrying out subsection (a), the working group shall consult with— (1)interested Governors; 
(2)representatives of State and local agencies, and other officials and groups, representing rural States and other rural areas; (3)other representatives of relevant State and local agencies; and 
(4)members of the public with experience in aviation safety, pilot training, economic development, and related issues. (c)ConsiderationsIn carrying out subsection (a), the working group shall— 
(1)consider whether funding for, and the terms of, current or potential new programs are sufficient to help ensure continuation of or improvement to air transportation service to small communities, including the essential air service program and the small community air service development program; (2)identify initiatives to help support pilot training and aviation safety to maintain air transportation service to small communities; 
(3)consider whether Federal funding for airports serving small communities, including airports that have lost air transportation services or had decreased enplanements in recent years, is adequate to ensure that small communities have access to quality, affordable air transportation service; (4)identify innovative State or local efforts that have established public-private partnerships that are successful in attracting and retaining air transportation service in small communities; and 
(5)consider such other issues as the Secretary considers appropriate. (d)Composition (1)In generalThe working group shall be facilitated through the Secretary or the Secretary’s designee. 
(2)MembershipMembers of the working group shall be appointed by the Secretary and shall include representatives of— (A)State and local government, including State and local aviation officials; 
(B)State Governors; (C)aviation safety experts; 
(D)economic development officials; and (E)the traveling public from small communities. 
(e)Report and recommendationsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report, including— (1)a summary of the views expressed by the participants in the outreach under subsection (b); 
(2)a description of the working group's findings, including the identification of any areas of general consensus among the non-Federal participants in the outreach under subsection (b); and (3)any recommendations for legislative or regulatory action that would assist in maintaining and improving air transportation service to and from small communities. 
2304.Computation of basic annuity for certain air traffic controllers 
(a)In generalSection 8415(f) of title 5, United States Code, is amended to read as follows:  (f)The annuity of an air traffic controller or former air traffic controller retiring under section 8412(a) is computed under subsection (a), except that if the individual has at least 5 years of service in any combination as— 
(1)an air traffic controller as defined by section 2109(1)(A)(i); (2)a first level supervisor of an air traffic controller as defined by section 2109(1)(A)(i); or 
(3)a second level supervisor of an air traffic controller as defined by section 2109(1)(A)(i);so much of the annuity as is computed with respect to such type of service shall be computed by multiplying 1 7⁄10 percent of the individual’s average pay by the years of such service.. (b)Effective dateThe amendment made by subsection (a) shall be deemed to be effective on December 12, 2003. 
(c)Procedures requiredThe Director of the Office of Personnel Management shall establish such procedures as are necessary to provide for— (1)notification to each annuitant affected by the amendments made by this section; 
(2)recalculation of the benefits of affected annuitants; (3)an adjustment to applicable monthly benefit amounts pursuant to such recalculation, to begin as soon as is practicable; and 
(4)a lump-sum payment to each affected annuitant equal to the additional total benefit amount that such annuitant would have received had the amendment made by subsection (a) been in effect on December 12, 2003. 2305.Refunds for delayed baggage (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue final regulations to require an air carrier or foreign air carrier to promptly provide to a passenger an automated refund for any ancillary fees paid by the passenger for checked baggage if— 
(1)the air carrier or foreign air carrier fails to deliver the checked baggage to the passenger— (A)not later than 12 hours after the arrival of a domestic flight; or 
(B)not later than 15 hours after the arrival of an international flight; and (2)the passenger has notified the air carrier or foreign air carrier of the lost or delayed checked baggage. 
(b)ExceptionIf, as part of the rulemaking, the Secretary makes a determination on the record that a requirement under subsection (a) is not feasible and would adversely affect consumers in certain cases, the Secretary may modify 1 or both of the deadlines specified in subsection (a)(1) for such cases, except that— (1)the deadline relating to a domestic flight may not exceed 18 hours after the arrival of the domestic flight; and 
(2)the deadline relating to an international flight may not exceed 30 hours after the arrival of the international flight. 2306.Contract weather observers (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report, which includes public and stakeholder input— 
(1)examining the safety risks, hazard effects, and efficiency and operational effects for airports, airlines, and other stakeholders that could result from a loss of contract weather observer service at the 57 airports targeted for the loss of the service; (2)detailing how the Federal Aviation Administration will accurately report rapidly changing severe weather conditions at the airports, including thunderstorms, lightning, fog, visibility, smoke, dust, haze, cloud layers and ceilings, ice pellets, and freezing rain or drizzle, without contract weather observers; 
(3)indicating how airports can comply with applicable Federal Aviation Administration orders governing weather observations given the current documented limitations of automated surface observing systems; and (4)identifying the process through which the Federal Aviation Administration analyzed the safety hazards associated with the elimination of the contract weather observer program. 
(b)Continued use of contract weather observersThe Administrator may not discontinue the contract weather observer program at any airport until October 1, 2017. 2307.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise regulations to ensure that an individual may operate as pilot in command of a covered aircraft if— 
(1)the individual possesses a valid driver's license issued by a State, territory, or possession of the United States and complies with all medical requirements or restrictions associated with that license; (2)the individual holds a medical certificate issued by the Federal Aviation Administration on the date of enactment of this Act, held such a certificate at any point during the 10-year period preceding such date of enactment, or obtains such a certificate after such date of enactment; 
(3)the most recent medical certificate issued by the Federal Aviation Administration to the individual— (A)indicates whether the certificate is first, second, or third class; 
(B)may include authorization for special issuance; (C)may be expired; 
(D)cannot have been revoked or suspended; and (E)cannot have been withdrawn; 
(4)the most recent application for airman medical certification submitted to the Federal Aviation Administration by the individual cannot have been completed and denied; (5)the individual has completed a medical education course described in subsection (c) during the 24 calendar months before acting as pilot in command of a covered aircraft and demonstrates proof of completion of the course; 
(6)the individual, when serving as a pilot in command, is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly; (7)the individual has received a comprehensive medical examination from a State-licensed physician during the previous 48 months and— 
(A)prior to the examination, the individual— (i)completed the individual's section of the checklist described in subsection (b); and 
(ii)provided the completed checklist to the physician performing the examination; and (B)the physician conducted the comprehensive medical examination in accordance with the checklist described in subsection (b), checking each item specified during the examination and addressing, as medically appropriate, every medical condition listed, and any medications the individual is taking; and 
(8)the individual is operating in accordance with the following conditions: (A)The covered aircraft is carrying not more than 5 passengers. 
(B)The individual is operating the covered aircraft under visual flight rules or instrument flight rules. (C)The flight, including each portion of that flight, is not carried out— 
(i)for compensation or hire, including that no passenger or property on the flight is being carried for compensation or hire; (ii)at an altitude that is more than 18,000 feet above mean sea level; 
(iii)outside the United States, unless authorized by the country in which the flight is conducted; or (iv)at an indicated air speed exceeding 250 knots. 
(b)Comprehensive medical examination 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall develop a checklist for an individual to complete and provide to the physician performing the comprehensive medical examination required in subsection (a)(7). (2)RequirementsThe checklist shall contain— 
(A)a section, for the individual to complete that contains— (i)boxes 3 through 13 and boxes 16 through 19 of the Federal Aviation Administration Form 8500–8 (3–99); and 
(ii)a signature line for the individual to affirm that— (I)the answers provided by the individual on that checklist, including the individual's answers regarding medical history, are true and complete; 
(II)the individual understands that he or she is prohibited under Federal Aviation Administration regulations from acting as pilot in command, or any other capacity as a required flight crew member, if he or she knows or has reason to know of any medical deficiency or medically disqualifying condition that would make the individual unable to operate the aircraft in a safe manner; and (III)the individual is aware of the regulations pertaining to the prohibition on operations during medical deficiency and has no medically disqualifying conditions in accordance with applicable law; 
(B)a section with instructions for the individual to provide the completed checklist to the physician performing the comprehensive medical examination required in subsection (a)(7); and (C)a section, for the physician to complete, that instructs the physician— 
(i)to perform a clinical examination of— (I)head, face, neck, and scalp; 
(II)nose, sinuses, mouth, and throat; (III)ears, general (internal and external canals), and eardrums (perforation); 
(IV)eyes (general), ophthalmoscopic, pupils (equality and reaction), and ocular motility (associated parallel movement, nystagmus); (V)lungs and chest (not including breast examination); 
(VI)heart (precordial activity, rhythm, sounds, and murmurs); (VII)vascular system (pulse, amplitude, and character, and arms, legs, and others); 
(VIII)abdomen and viscera (including hernia); (IX)anus (not including digital examination); 
(X)skin; (XI)G–U system (not including pelvic examination); 
(XII)upper and lower extremities (strength and range of motion); (XIII)spine and other musculoskeletal; 
(XIV)identifying body marks, scars, and tattoos (size and location); (XV)lymphatics; 
(XVI)neurologic (tendon reflexes, equilibrium, senses, cranial nerves, and coordination, etc.); (XVII)psychiatric (appearance, behavior, mood, communication, and memory); 
(XVIII)general systemic; (XIX)hearing; 
(XX)vision (distant, near, and intermediate vision, field of vision, color vision, and ocular alignment); (XXI)blood pressure and pulse; and 
(XXII)anything else the physician, in his or her medical judgment, considers necessary; (ii)to exercise medical discretion to address, as medically appropriate, any medical conditions identified, and to exercise medical discretion in determining whether any medical tests are warranted as part of the comprehensive medical examination; 
(iii)to discuss all drugs the individual reports taking (prescription and nonprescription) and their potential to interfere with the safe operation of an aircraft or motor vehicle; (iv)to sign the checklist, stating: I certify that I discussed all items on this checklist with the individual during my examination, discussed any medications the individual is taking that could interfere with their ability to safely operate an aircraft or motor vehicle, and performed an examination that included all of the items on this checklist. I certify that I am not aware of any medical condition that, as presently treated, could interfere with the individual's ability to safely operate an aircraft.; and 
(v)to provide the date the comprehensive medical examination was completed, and the physician's full name, address, telephone number, and State medical license number. (3)LogbookThe completed checklist shall be retained in the individual's logbook and made available on request. 
(c)Medical education course requirementsThe medical education course described in this subsection shall— (1)be available on the Internet free of charge; 
(2)be developed and periodically updated in coordination with representatives of relevant nonprofit and not-for-profit general aviation stakeholder groups; (3)educate pilots on conducting medical self-assessments; 
(4)advise pilots on identifying warning signs of potential serious medical conditions; (5)identify risk mitigation strategies for medical conditions; 
(6)increase awareness of the impacts of potentially impairing over-the-counter and prescription drug medications; (7)encourage regular medical examinations and consultations with primary care physicians; 
(8)inform pilots of the regulations pertaining to the prohibition on operations during medical deficiency and medically disqualifying conditions; (9)provide the checklist developed by the Federal Aviation Administration in accordance with subsection (b); and 
(10)upon successful completion of the course, electronically provide to the individual and transmit to the Federal Aviation Administration— (A)a certification of completion of the medical education course, which shall be printed and retained in the individual's logbook and made available upon request, and shall contain the individual's name, address, and airman certificate number; 
(B)subject to subsection (d), a release authorizing the National Driver Register through a designated State Department of Motor Vehicles to furnish to the Federal Aviation Administration information pertaining to the individual's driving record; (C)a certification by the individual that the individual is under the care and treatment of a physician if the individual has been diagnosed with any medical condition that may impact the ability of the individual to fly, as required under subsection (a)(6); 
(D)a form that includes— (i)the name, address, telephone number, and airman certificate number of the individual; 
(ii)the name, address, telephone number, and State medical license number of the physician performing the comprehensive medical examination required in subsection (a)(7); (iii)the date of the comprehensive medical examination required in subsection (a)(7); and 
(iv)a certification by the individual that the checklist described in subsection (b) was followed and signed by the physician in the comprehensive medical examination required in subsection (a)(7); and (E)a statement, which shall be printed, and signed by the individual certifying that the individual understands the existing prohibition on operations during medical deficiency by stating: I understand that I cannot act as pilot in command, or any other capacity as a required flight crew member, if I know or have reason to know of any medical condition that would make me unable to operate the aircraft in a safe manner.. 
(d)National driver registerThe authorization under subsection (c)(10)(B) shall be an authorization for a single access to the information contained in the National Driver Register. (e)Special issuance process (1)In generalAn individual who has qualified for the third-class medical certificate exemption under subsection (a) and is seeking to serve as a pilot in command of a covered aircraft shall be required to have completed the process for obtaining an Authorization for Special Issuance of a Medical Certificate for each of the following: 
(A)A mental health disorder, limited to an established medical history or clinical diagnosis of— (i)personality disorder that is severe enough to have repeatedly manifested itself by overt acts; 
(ii)psychosis, defined as a case in which an individual— (I)has manifested delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis; or 
(II)may reasonably be expected to manifest delusions, hallucinations, grossly bizarre or disorganized behavior, or other commonly accepted symptoms of psychosis; (iii)bipolar disorder; or 
(iv)substance dependence within the previous 2 years, as defined in section 67.307(a)(4) of title 14, Code of Federal Regulations. (B)A neurological disorder, limited to an established medical history or clinical diagnosis of any of the following: 
(i)Epilepsy. (ii)Disturbance of consciousness without satisfactory medical explanation of the cause. 
(iii)A transient loss of control of nervous system functions without satisfactory medical explanation of the cause. (C)A cardiovascular condition, limited to a one-time special issuance for each diagnosis of the following: 
(i)Myocardial infraction. (ii)Coronary heart disease that has required treatment. 
(iii)Cardiac valve replacement. (iv)Heart replacement. 
(2)Special rule for cardiovascular conditionsIn the case of an individual with a cardiovascular condition, the process for obtaining an Authorization for Special Issuance of a Medical Certificate shall be satisfied with the successful completion of an appropriate clinical evaluation without a mandatory wait period. (3)Special rule for mental health conditions (A)In generalIn the case of an individual with a clinically diagnosed mental health condition, the third-class medical certificate exemption under subsection (a) shall not apply if— 
(i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or 
(II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed mental health condition. 
(B)CertificationSubject to subparagraph (A), an individual clinically diagnosed with a mental health condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that mental health condition. (4)Special rule for neurological conditions (A)In generalIn the case of an individual with a clinically diagnosed neurological condition, the third-class medical certificate exemption under subsection (a) shall not apply if— 
(i)in the judgment of the individual's State-licensed medical specialist, the condition— (I)renders the individual unable to safely perform the duties or exercise the airman privileges described in subsection (a)(8); or 
(II)may reasonably be expected to make the individual unable to perform the duties or exercise the privileges described in subsection (a)(8); or (ii)the individual's driver's license is revoked by the issuing agency as a result of a clinically diagnosed neurological condition. 
(B)CertificationSubject to subparagraph (A), an individual clinically diagnosed with a neurological condition shall certify every 2 years, in conjunction with the certification under subsection (c)(10)(C), that the individual is under the care of a State-licensed medical specialist for that neurological condition. (f)Identification of additional medical conditions for CACI program (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall review and identify additional medical conditions that could be added to the program known as the Conditions AMEs Can Issue (CACI) program. 
(2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders. (3)Report requiredNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report listing the medical conditions that have been added to the CACI program under paragraph (1). 
(g)Expedited authorization for special issuance of a medical certificate 
(1)In generalThe Administrator shall implement procedures to expedite the process for obtaining an Authorization for Special Issuance of a Medical Certificate under section 67.401 of title 14, Code of Federal Regulations. (2)ConsultationsIn carrying out paragraph (1), the Administrator shall consult with aviation, medical, and union stakeholders. 
(3)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report describing how the procedures implemented under paragraph (1) will streamline the process for obtaining an Authorization for Special Issuance of a Medical Certificate and reduce the amount of time needed to review and decide special issuance cases. (h)Report requiredNot later than 5 years after the date of enactment of this Act, the Administrator, in coordination with the National Transportation Safety Board, shall submit to the appropriate committees of Congress a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents. 
(i)Prohibition on enforcement actionsBeginning on the date that is 1 year after the date of enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight if the pilot and the flight meet, through a good faith effort, the applicable requirements under subsection (a), except paragraph (5) of that subsection, unless the Administrator has published final regulations in the Federal Register under that subsection. (j)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that— 
(1)is authorized under Federal law to carry not more than 6 occupants; and (2)has a maximum certificated takeoff weight of not more than 6,000 pounds. 
(k)Operations coveredThe provisions and requirements covered in this section do not apply to pilots who elect to operate under the medical requirements under subsection (b) or subsection (c) of section 61.23 of title 14, Code of Federal Regulations. (l)Authority To require additional information (1)In generalIf the Administrator receives credible or urgent information, including from the National Driver Register or the Administrator's Safety Hotline, that reflects on an individual's ability to safely operate a covered aircraft under the third-class medical certificate exemption in subsection (a), the Administrator may require the individual to provide additional information or history so that the Administrator may determine whether the individual is safe to continue operating a covered aircraft. 
(2)Use of informationThe Administrator may use credible or urgent information received under paragraph (1) to request an individual to provide additional information or to take actions under section 44709(b) of title 49, United States Code. 2308.Tarmac delays (a)Deplaning following excessive tarmac delaySection 42301(b)(3) of title 49, United States Code, is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); (2)by inserting after subparagraph (B) the following: 
 
(C)In providing the option described in subparagraph (A), the air carrier shall begin to return the aircraft to a suitable disembarkation point— (i)in the case of a flight in interstate air transportation, not later than 3 hours after the main aircraft door is closed in preparation for departure; and 
(ii)in the case of a flight in foreign air transportation, not later than 4 hours after the main aircraft door is closed in preparation for departure.; and (3)in subparagraph (D) (as redesignated by paragraph (1) of this subsection) by striking subparagraphs (A) and (B) and inserting subparagraphs (A), (B), and (C).  
(b)Excessive tarmac delay definedSection 42301(i)(4) of title 49, United States Code, is amended to read as follows:  (4)Excessive tarmac delayThe term excessive tarmac delay means a tarmac delay of more than— 
(A)3 hours for a flight in interstate air transportation; or (B)4 hours for a flight in foreign air transportation.. 
(c)RegulationsNot later than 90 days after the date of enactment of this section, the Secretary of Transportation shall issue regulations and take other actions necessary to carry out the amendments made by this section. 2309.Family seating (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review and, if appropriate, establish a policy directing all air carriers providing scheduled passenger interstate or intrastate air transportation to establish policies that enable a child, who is age 13 or under on the date an applicable flight is scheduled to occur, to be seated in a seat adjacent to the seat of an accompanying family member over the age of 13, to the maximum extent practicable and at no additional cost, except when assignment to an adjacent seat would require an upgrade to another cabin class or a seat with extra legroom or seat pitch for which additional payment is normally required. 
(b)Effect on airline boarding and seating policiesWhen considering any new policy under this section, the Secretary shall consider the traditional seating and boarding policies of air carriers providing scheduled passenger interstate or intrastate air transportation and whether those policies generally allow families to sit together. (c)Statutory constructionNotwithstanding the requirement in subsection (a), nothing in this section may be construed to allow the Secretary to impose a significant change in the overall seating or boarding policy of an air carrier providing scheduled passenger interstate or intrastate air transportation that has an open or flexible seating policy in place that generally allows adjacent family seating as described in subsection (a). 
IIIAviation Security 
3001.Short titleThis title may be cited as the Aviation Security Act of 2016. 3002.DefinitionsIn this title: 
(1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)DepartmentThe term Department means the Department of Homeland Security. 
(3)PreCheck ProgramThe term PreCheck Program means the trusted traveler program implemented by the Transportation Security Administration under section 109(a)(3) of the Aviation and Transportation Security Act (Public Law 107–71; 49 U.S.C. 114 note). (4)TSAThe term TSA means the Transportation Security Administration. 
ATSA PreCheck Expansion 
3101.PreCheck program authorizationThe Administrator shall continue to administer the PreCheck Program. 3102.PreCheck program enrollment expansion (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall publish PreCheck Program enrollment standards that add multiple private sector application capabilities for the PreCheck Program to increase the public’s enrollment access to the program, including standards that allow the use of secure technologies, including online enrollment, kiosks, tablets, or staffed laptop stations at which individuals can apply for entry into the program. 
(b)RequirementsUpon publication of the PreCheck Program enrollment standards under subsection (a), the Administrator shall— (1)coordinate with interested parties— 
(A)to deploy TSA-approved ready-to-market private sector solutions that meet the PreCheck Program enrollment standards under such subsection; (B)to make available additional PreCheck Program enrollment capabilities; and 
(C)to offer secure online and mobile enrollment opportunities; (2)partner with the private sector to collect biographic and biometric identification information via kiosks, mobile devices, or other mobile enrollment platforms to increase enrollment flexibility and minimize the amount of travel to enrollment centers for applicants; 
(3)ensure that any information, including biographic information, is collected in a manner that— (A)is comparable with the appropriate and applicable standards developed by the National Institute of Standards and Technology; and 
(B)protects privacy and data security, including that any personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and with agency regulations; (4)ensure that the enrollment process is streamlined and flexible to allow an individual to provide additional information to complete enrollment and verify identity; 
(5)ensure that any enrollment expansion using a private sector risk assessment instead of a fingerprint-based criminal history records check is evaluated and certified by the Secretary of Homeland Security, and verified by the Government Accountability Office or a federally funded research and development center after award to be equivalent to a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation with respect to the effectiveness of identifying individuals who are not qualified to participate in the PreCheck Program due to disqualifying criminal history; and (6)ensure that the Secretary has certified that reasonable procedures are in place with regard to the accuracy, relevancy, and proper utilization of information employed in private sector risk assessments. 
(c)Marketing of PreCheck ProgramUpon publication of PreCheck Program enrollment standards under subsection (a), the Administrator shall— (1)in accordance with such standards, develop and implement— 
(A)a continual process, including an associated timeframe, for approving private sector marketing of the PreCheck Program; and (B)a long-term strategy for partnering with the private sector to encourage enrollment in such program; 
(2)submit to Congress, at the end of each fiscal year, a report on any PreCheck Program application fees collected in excess of the costs of administering the program, including to assess the feasibility of the program, for such fiscal year, and recommendations for using such fees to support marketing of the program. (d)Identity verification enhancementNot later than 120 days after the date of enactment of this Act, the Administrator shall— 
(1)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the citizenship of individuals enrolling in the PreCheck Program; (2)partner with the private sector to use biometrics and authentication standards, such as relevant standards developed by the National Institute of Standards and Technology, to facilitate enrollment in the program; and 
(3)consider leveraging the existing resources and abilities of airports to conduct fingerprint and background checks to expedite identity verification. (e)PreCheck Program lanes operationThe Administrator shall— 
(1)ensure that PreCheck Program screening lanes are open and available during peak and high-volume travel times at appropriate airports to individuals enrolled in the PreCheck Program; and (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck Program screening lanes are closed to individuals enrolled in the program in order to maintain operational efficiency. 
(f)Vetting for PreCheck Program participantsNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate an assessment to identify any security vulnerabilities in the vetting process for the PreCheck Program, including determining whether subjecting PreCheck Program participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck Program. BSecuring Aviation from Foreign Entry Points and Guarding Airports Through Enhanced Security 3201.Last point of departure airport security assessment (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall conduct a comprehensive security risk assessment of all last point of departure airports with nonstop flights to the United States. 
(b)ContentsThe security risk assessment required under subsection (a) shall include consideration of the following: (1)The level of coordination and cooperation between the TSA and the foreign government of the country in which the last point of departure airport with nonstop flights to the United States is located. 
(2)The intelligence and threat mitigation capabilities of the country in which such airport is located. (3)The number of known or suspected terrorists annually transiting through such airport. 
(4)The degree to which the foreign government of the country in which such airport is located mandates, encourages, or prohibits the collection, analysis, and sharing of passenger name records. (5)The passenger security screening practices, capabilities, and capacity of such airport. 
(6)The security vetting undergone by aviation workers at such airport. (7)The access controls utilized by such airport to limit to authorized personnel access to secure and sterile areas of such airports. 
3202.Security coordination enhancement plan 
(a)In generalNot later than 240 days after the date of enactment of this Act, the Administrator shall submit to Congress and the Government Accountability Office a plan— (1)to enhance and bolster security collaboration, coordination, and information sharing relating to securing international-inbound aviation between the United States and domestic and foreign partners, including U.S. Customs and Border Protection, foreign government entities, passenger air carriers, cargo air carriers, and United States Government entities, in order to enhance security capabilities at foreign airports, including airports that may not have nonstop flights to the United States but are nonetheless determined by the Administrator to be high risk; and 
(2)that includes an assessment of the ability of the TSA to enter into a mutual agreement with a foreign government entity that permits TSA representatives to conduct without prior notice inspections of foreign airports. (b)GAO reviewNot later than 180 days after the submission of the plan required under subsection (a), the Comptroller General of the United States shall review the efforts, capabilities, and effectiveness of the TSA to enhance security capabilities at foreign airports and determine if the implementation of such efforts and capabilities effectively secures international-inbound aviation. 
3203.Workforce assessmentNot later than 270 days after the date of enactment of this Act, the Administrator shall submit to Congress a comprehensive workforce assessment of all TSA personnel within the Office of Global Strategies of the TSA or whose primary professional duties contribute to the TSA’s global efforts to secure transportation security, including a review of whether such personnel are assigned in a risk-based, intelligence-driven manner. 3204.Donation of screening equipment to protect the United States (a)In generalThe Administrator is authorized to donate security screening equipment to a foreign last point of departure airport operator if such equipment can be reasonably expected to mitigate a specific vulnerability to the security of the United States or United States citizens. 
(b)ReportNot later than 30 days before any donation of security screening equipment pursuant to subsection (a), the Administrator shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a detailed written explanation of the following: (1)The specific vulnerability to the United States or United States citizens that will be mitigated by such donation. 
(2)An explanation as to why the recipient of such donation is unable or unwilling to purchase security screening equipment to mitigate such vulnerability. (3)An evacuation plan for sensitive technologies in case of emergency or instability in the country to which such donation is being made. 
(4)How the Administrator will ensure the security screening equipment that is being donated is used and maintained over the course of its life by the recipient. (5)The total dollar value of such donation. 
3205.National cargo security program 
(a)In generalThe Administrator may evaluate foreign countries’ air cargo security programs to determine whether such programs provide a level of security commensurate with the level of security required by United States air cargo security programs. (b)Approval and recognition (1)In generalIf the Administrator determines that a foreign country’s air cargo security program evaluated under subsection (a) provides a level of security commensurate with the level of security required by United States air cargo security programs, the Administrator shall approve and officially recognize such foreign country’s air cargo security program. 
(2)Effect of approval and recognitionIf the Administrator approves and officially recognizes pursuant to paragraph (1) a foreign country’s air cargo security program, an aircraft transporting cargo that is departing such foreign country shall not be required to adhere to United States air cargo security programs that would otherwise be applicable. (c)Revocation and suspension (1)In generalIf the Administrator determines at any time that a foreign country’s air cargo security program approved and officially recognized under subsection (b) no longer provides a level of security commensurate with the level of security required by United States air cargo security programs, the Administrator may revoke or temporarily suspend such approval and official recognition until such time as the Administrator determines that such foreign country’s cargo security programs provide a level of security commensurate with the level of security required by such United States air cargo security programs. 
(2)NotificationIf the Administrator revokes or suspends pursuant to paragraph (1) a foreign country’s air cargo security program, the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 30 days after such revocation or suspension. (d)ApplicationThis section shall apply irrespective of whether cargo is transported on an aircraft of an air carrier, a foreign air carrier, a cargo carrier, or a foreign cargo carrier. 
3206.International training and capacity development 
(a)In generalThe Administrator shall establish an international training and capacity development program to train the appropriate authorities of foreign governments in air transportation security. (b)Contents of trainingIf the Administrator determines that a foreign government would benefit from training and capacity development assistance pursuant to subsection (a), the Administrator may provide to the appropriate authorities of such foreign government technical assistance and training programs to strengthen aviation security in managerial, operational, and technical areas, including— 
(1)active shooter scenarios; (2)incident response; 
(3)use of canines; (4)mitigation of insider threats; 
(5)perimeter security; (6)operation and maintenance of security screening technology; and 
(7)recurrent related training and exercises. CCheckpoint Optimization and Efficiency 3301.Sense of CongressIt is the sense of Congress that airport checkpoint wait times should not take priority over the security of the aviation system of the United States. 
3302.Enhanced staffing allocation model 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator shall complete an assessment of the TSA’s staffing allocation model to determine the necessary staffing positions at all airports in the United States at which the TSA operates passenger checkpoints. (b)Appropriate staffingThe staffing allocation model described in subsection (a) shall be based on necessary staffing levels to maintain minimal passenger wait times and maximum security effectiveness. 
(c)Additional resourcesIn assessing necessary staffing for minimal passenger wait times and maximum security effectiveness referred to in subsection (b), the Administrator shall include the use of canine explosives detection teams and technology to assist screeners conducting security checks. (d)TransparencyThe Administrator shall share with aviation security stakeholders the staffing allocation model described in subsection (a), as appropriate. 
(e)Exchange of informationThe Administrator shall require each Federal Security Director to engage on a regular basis with the appropriate aviation security stakeholders to exchange information regarding airport operations, including security operations. (f)GAO reviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall review the staffing allocation model described in subsection (a) and report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the results of such review. 
3303.Effective utilization of staffing resources 
(a)In generalTo the greatest extent practicable, the Administrator shall direct that Transportation Security Officers with appropriate certifications and training are assigned to passenger and baggage security screening functions and that other TSA personnel who may not have certification and training to screen passengers or baggage are utilized for tasks not directly related to security screening, including restocking bins and providing instructions and support to passengers in security lines. (b)Assessment and reassignmentThe Administrator shall conduct an assessment of headquarters personnel and reassign appropriate personnel to assist with airport security screening activities on a permanent or temporary basis, as appropriate. 
3304.TSA staffing and resource allocation 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Administrator shall take the following actions: (1)Utilize the TSA’s Behavior Detection Officers for passenger and baggage security screening, including the verification of traveler documents, particularly at designated PreCheck Program lanes to ensure that such lanes are operational for use and maximum efficiency. 
(2)Make every practicable effort to grant additional flexibility and authority to Federal Security Directors in matters related to checkpoint and checked baggage staffing allocation and employee overtime in furtherance of maintaining minimal passenger wait times and maximum security effectiveness. (3)Disseminate to aviation security stakeholders and appropriate TSA personnel a list of checkpoint optimization best practices. 
(4)Request the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code) provide recommendations on best practices for checkpoint security operations optimization. (b)Staffing advisory coordinationNot later than 30 days after the date of the enactment of this Act, the Administrator shall— 
(1)direct each Federal Security Director to coordinate local representatives of aviation security stakeholders to establish a staffing advisory working group at each airport at which the TSA oversees or performs passenger security screening to provide recommendations to the Administrator on Transportation Security Officer staffing numbers, for each such airport; and (2)certify to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that such staffing advisory working groups have been established. 
(c)ReportingNot later than 60 days after the date of the enactment of this Act, the Administrator shall— (1)report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate regarding how the TSA’s Passenger Screening Canine assets may be deployed and utilized for maximum efficiency to mitigate risk and optimize checkpoint operations; and 
(2)report to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the TSA’s Credential Authentication Technology Assessment program and how deployment of such program might optimize checkpoint operations. 3305.Aviation security stakeholders definedFor purposes of this subtitle, the term aviation security stakeholders shall mean, at a minimum, air carriers, airport operators, and labor organizations representing Transportation Security Officers or, where applicable, contract screeners. 
3306.Rule of constructionNothing in this subtitle may be construed as authorizing or directing the Administrator to prioritize reducing wait times over security effectiveness. DAviation Security Enhancement and Oversight 3401.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security of the House of Representatives; 
(B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Commerce, Science, and Transportation of the Senate. 
(2)ASACThe term ASAC means the Aviation Security Advisory Committee established under section 44946 of title 49, United States Code. (3)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(4)SIDAThe term SIDA means the Secure Identification Display Area as such term is defined in section 1540.5 of title 49, Code of Federal Regulations, or any successor regulation to such section. 3402.Threat assessment (a)Insider threats (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall conduct or update an assessment to determine the level of risk posed to the domestic air transportation system by individuals with unescorted access to a secure area of an airport (as such term is defined in section 44903(j)(2)(H)) in light of recent international terrorist activity. 
(2)ConsiderationsIn conducting or updating the assessment under paragraph (1), the Administrator shall consider— (A)domestic intelligence; 
(B)international intelligence; (C)the vulnerabilities associated with unescorted access authority granted to domestic airport operators and air carriers, and their workers; 
(D)the vulnerabilities associated with unescorted access authority granted to foreign airport operators and air carriers, and their workers; (E)the processes and practices designed to mitigate the vulnerabilities associated with unescorted access privileges granted to airport operators and air carriers, and their workers; 
(F)the recent security breaches at domestic and foreign airports; and (G)the recent security improvements at domestic airports, including the implementation of recommendations made by relevant advisory committees, including the ASAC. 
(b)ReportsThe Administrator shall submit to the appropriate congressional committees— (1)a report on the results of the assessment under subsection (a), including any recommendations for improving aviation security; 
(2)a report on the implementation status of any recommendations made by the ASAC; and (3)regular updates about the insider threat environment as new information becomes available or as needed. 
3403.Oversight 
(a)Enhanced requirements 
(1)In generalSubject to public notice and comment, and in consultation with airport operators, the Administrator shall update the rules on access controls issued by the Secretary under chapter 449 of title 49, United States Code. (2)ConsiderationsAs part of the update under paragraph (1), the Administrator shall consider— 
(A)increased fines and advanced oversight for airport operators that report missing more than five percent of credentials for unescorted access to any SIDA of an airport; (B)best practices for Category X airport operators that report missing more than three percent of credentials for unescorted access to any SIDA of an airport; 
(C)additional audits and status checks for airport operators that report missing more than three percent of credentials for unescorted access to any SIDA of an airport; (D)review and analysis of the prior five years of audits for airport operators that report missing more than three percent of credentials for unescorted access to any SIDA of an airport; 
(E)increased fines and direct enforcement requirements for both airport workers and their employers that fail to report within 24 hours an employment termination or a missing credential for unescorted access to any SIDA of an airport; and (F)a method for termination by the employer of any airport worker who fails to report in a timely manner missing credentials for unescorted access to any SIDA of an airport. 
(b)Temporary credentialsThe Administrator may encourage the issuance by airports and aircraft operators of free, one-time, 24-hour temporary credentials for workers who have reported, in a timely manner, their credentials missing, but not permanently lost, stolen, or destroyed, until replacement of credentials under section 1542.211 of title 49 Code of Federal Regulations is necessary. (c)Notification and report to CongressThe Administrator shall— 
(1)notify the appropriate congressional committees each time an airport operator reports that more than three percent of credentials for unescorted access to any SIDA at a Category X airport are missing, or more than five percent of credentials to access any SIDA at any other airport are missing; and (2)submit to the appropriate congressional committees an annual report on the number of violations and fines related to unescorted access to the SIDA of an airport collected in the preceding fiscal year. 
3404.Credentials 
(a)Lawful statusNot later than 90 days after the date of the enactment of this Act, the Administrator shall issue to airport operators guidance regarding placement of an expiration date on each airport credential issued to a non-United States citizen that is not longer than the period of time during which such non-United States citizen is lawfully authorized to work in the United States. (b)Review of procedures (1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall— 
(A)issue guidance for transportation security inspectors to annually review the procedures of airport operators and air carriers for applicants seeking unescorted access to any SIDA of an airport; and (B)make available to airport operators and air carriers information on identifying suspicious or fraudulent identification materials. 
(2)InclusionsThe guidance issued pursuant to paragraph (1) shall require a comprehensive review of background checks and employment authorization documents issued by United States Citizenship and Immigration Services during the course of a review of procedures under such paragraph. 3405.Vetting (a)Eligibility requirements (1)In generalNot later than 180 days after the date of the enactment of this Act, and subject to public notice and comment, the Administrator shall revise the regulations issued under section 44936 of title 49, United States Code, in accordance with this section and current knowledge of insider threats and intelligence under section 3502, to enhance the eligibility requirements and disqualifying criminal offenses for individuals seeking or having unescorted access to any SIDA of an airport. 
(2)Disqualifying criminal offensesIn revising the regulations under paragraph (1), the Administrator shall consider adding to the list of disqualifying criminal offenses and criteria the offenses and criteria listed in section 122.183(a)(4) of title 19, Code of Federal Regulations and section 1572.103 of title 49, Code of Federal Regulations. (3)Waiver process for denied credentialsNotwithstanding section 44936(b) of title 49, United States Code, in revising the regulations under paragraph (1) of this subsection, the Administrator shall— 
(A)ensure there exists or is developed a waiver process for approving the issuance of credentials for unescorted access to any SIDA of an airport for an individual found to be otherwise ineligible for such credentials; and (B)consider, as appropriate and practicable— 
(i)the circumstances of any disqualifying act or offense, restitution made by the individual, Federal and State mitigation remedies, and other factors from which it may be concluded that the individual does not pose a terrorism risk or a risk to aviation security warranting denial of the credential; and (ii)the elements of the appeals and waiver process established under section 70105(c) of title 46, United States Code. 
(4)Look backIn revising the regulations under paragraph (1), the Administrator shall propose that an individual be disqualified if the individual was convicted, or found not guilty by reason of insanity, of a disqualifying criminal offense within 15 years before the date of an individual’s application, or if the individual was incarcerated for such crime and released from incarceration within five years before the date of the individual’s application. (5)CertificationsThe Administrator shall require an airport or aircraft operator, as applicable, to certify for each individual who receives unescorted access to any SIDA of an airport that— 
(A)a specific need exists for providing the individual with unescorted access authority; and (B)the individual has certified to the airport or aircraft operator that the individual understands the requirements for possessing a SIDA badge. 
(6)Report to CongressNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the status of the revision to the regulations issued under section 44936 of title 49, United States Code, in accordance with this section. (7)Rule of constructionNothing in this subsection may be construed to affect existing aviation worker vetting fees imposed by the TSA. 
(b)Recurrent vetting 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator and the Director of the Federal Bureau of Investigation shall fully implement the Rap Back service for recurrent vetting of eligible TSA-regulated populations of individuals with unescorted access to any SIDA of an airport. (2)RequirementsAs part of the requirement in paragraph (1), the Administrator shall ensure that— 
(A)any status notifications the TSA receives through the Rap Back service about criminal offenses be limited to only disqualifying criminal offenses in accordance with the regulations promulgated by the TSA under section 44903 of title 49, United States Code, or other Federal law; and (B)any information received by the Administration through the Rap Back service is provided directly and immediately to the relevant airport and aircraft operators. 
(3)Report to CongressNot later than 30 days after implementation of the Rap Back service described in paragraph (1), the Administrator shall submit to the appropriate congressional committees a report on the such implementation. (c)Access to terrorism-Related dataNot later than 30 days after the date of the enactment of this Act, the Administrator and the Director of National Intelligence shall coordinate to ensure that the Administrator is authorized to receive automated, real-time access to additional Terrorist Identities Datamart Environment (TIDE) data and any other terrorism-related category codes to improve the effectiveness of the TSA’s credential vetting program for individuals who are seeking or have unescorted access to any SIDA of an airport. 
(d)Access to E–Verify and SAVE programsNot later than 90 days after the date of the enactment of this Act, the Secretary shall authorize each airport operator to have direct access to the E–Verify program and the Systematic Alien Verification for Entitlements (SAVE) automated system to determine the eligibility of individuals seeking unescorted access to any SIDA of an airport. 3406.Metrics (a)In generalNot later than one year after the date of the enactment of this Act, the Administrator shall develop and implement performance metrics to measure the effectiveness of security for the SIDAs of airports. 
(b)ConsiderationsIn developing the performance metrics under subsection (a), the Administrator may consider— (1)adherence to access point procedures; 
(2)proper use of credentials; (3)differences in access point requirements between airport workers performing functions on the airside of an airport and airport workers performing functions in other areas of an airport; 
(4)differences in access point characteristics and requirements at airports; and (5)any additional factors the Administrator considers necessary to measure performance. 
3407.Inspections and assessments 
(a)Model and best practicesNot later than 180 days after the date of the enactment of this Act, the Administrator, in consultation with the ASAC, shall develop a model and best practices for unescorted access security that— (1)use intelligence, scientific algorithms, and risk-based factors; 
(2)ensure integrity, accountability, and control; (3)subject airport workers to random physical security inspections conducted by TSA representatives in accordance with this section; 
(4)appropriately manage the number of SIDA access points to improve supervision of and reduce unauthorized access to SIDAs; and (5)include validation of identification materials, such as with biometrics. 
(b)InspectionsConsistent with a risk-based security approach, the Administrator shall expand the use of transportation security officers and inspectors to conduct enhanced, random and unpredictable, data-driven, and operationally dynamic physical inspections of airport workers in each SIDA of an airport and at each SIDA access point to— (1)verify the credentials of such airport workers; 
(2)determine whether such airport workers possess prohibited items, except for those items that may be necessary for the performance of such airport workers’ duties, as appropriate, in any SIDA of an airport; and (3)verify whether such airport workers are following appropriate procedures to access any SIDA of an airport. 
(c)Screening review 
(1)In generalThe Administrator shall conduct a review of airports that have implemented additional airport worker screening or perimeter security to improve airport security, including— (A)comprehensive airport worker screening at access points to secure areas; 
(B)comprehensive perimeter screening, including vehicles; (C)enhanced fencing or perimeter sensors; and 
(D)any additional airport worker screening or perimeter security measures the Administrator identifies. (2)Best practicesAfter completing the review under paragraph (1), the Administrator shall— 
(A)identify best practices for additional access control and airport worker security at airports; and (B)disseminate to airport operators the best practices identified under subparagraph (A). 
(3)Pilot programThe Administrator may conduct a pilot program at one or more airports to test and validate best practices for comprehensive airport worker screening or perimeter security under paragraph (2). 3408.Covert testing (a)In generalThe Administrator shall increase the use of red-team, covert testing of access controls to any secure areas of an airport. 
(b)Additional covert testingThe Inspector General of the Department of Homeland Security shall conduct red-team, covert testing of airport access controls to the SIDAs of airports. (c)Reports to Congress (1)Administrator reportNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the progress to expand the use of inspections and of red-team, covert testing under subsection (a). 
(2)Inspector General reportNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the appropriate congressional committees a report on the effectiveness of airport access controls to the SIDAs of airports based on red-team, covert testing under subsection (b). 3409.Security directives (a)ReviewNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Administrator, in consultation with the appropriate regulated entities, shall conduct a comprehensive review of every current security directive addressed to any regulated entity to— 
(1)determine whether each such security directive continues to be relevant; (2)determine whether such security directives should be streamlined or consolidated to most efficiently maximize risk reduction; and 
(3)update, consolidate, or revoke any security directive as necessary. (b)NoticeFor each security directive that the Administrator issues, the Administrator shall submit to the appropriate congressional committees notice of— 
(1)the extent to which each such security directive responds to a specific threat, security threat assessment, or emergency situation against civil aviation; and (2)when it is anticipated that each such security directive will expire. 
3410.Implementation reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall— (1)assess the progress made by the TSA and the effect on aviation security of implementing the requirements under sections 3402 through 3409 of this subtitle; and 
(2)report to the appropriate congressional committees on the results of the assessment under paragraph (1), including any recommendations. 3411.Miscellaneous amendments (a)ASAC terms of officeSubparagraph (A) of section 44946(c)(2) of title 49, United States Code, is amended to read as follows: 
 
(A)TermsThe term of each member of the Advisory Committee shall be two years, but a member may continue to serve until a successor is appointed. A member of the Advisory Committee may be reappointed.. (b)FeedbackParagraph (5) of section 44946(b) of title 49, United States Code, is amended by striking paragraph (4) and inserting paragraph (2) or (4). 
ECheckpoints of the Future 
3501.Checkpoints of the future 
(a)In generalThe Administrator, in accordance with chapter 449 of title 49, United States Code, shall request the Aviation Security Advisory Committee (established pursuant to section 44946 of such title) to develop recommendations for more efficient and effective passenger screening processes. (b)ConsiderationsIn making recommendations to improve existing passenger screening processes, the Aviation Security Advisory Committee shall consider— 
(1)the configuration of a checkpoint; (2)technology innovation; 
(3)ways to address any vulnerabilities identified in audits of checkpoint operations; (4)ways to prevent security breaches at airports at which Federal security screening is provided; 
(5)best practices in aviation security; (6)recommendations from airports and aircraft operators, and any relevant advisory committees; and 
(7)curb to curb processes and procedures. (c)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the Aviation Security Advisory Committee review under this section, including any recommendations for improving passenger screening processes. 
3502.Pilot program for increased efficiency and security at Category X airports 
(a)In generalThe Administrator shall establish a pilot program at at least three and not more than six airports to reconfigure and install security systems that increase efficiency and reduce vulnerabilities in airport terminals, particularly at airports that have large open areas at which screening is conducted. (b)Selection of airportsIn selecting airports for the pilot program established under subsection (a), the Administrator shall— 
(1)select airports from among airports classified by the TSA as Category X airports and that are able to begin the reconfiguration and installation of security systems expeditiously; and (2)give priority to an airport that— 
(A)submits a proposal that seeks Federal funding for reconfiguration of such airport’s security systems; (B)has the space needed to reduce vulnerabilities and reconfigure existing security systems; and 
(C)is able to enter into a cost-sharing arrangement with the TSA under which such airport will provided funding towards the cost of such pilot program. 3503.Pilot program for the development and testing of prototypes for airport security systems (a)In generalThe Administrator shall establish a pilot program at three airports to develop and test prototypes of screening security systems and security checkpoint configurations that are intended to expedite the movement of passengers by deploying a range of technologies, including passive and active systems, new types of security baggage and personal screening systems, and new systems to review and address passenger and baggage anomalies. 
(b)Selection of airportsIn selecting airports for the pilot program established under subsection (a), the Administrator shall— (1)select airports from among airports classified by the TSA as Category X airports that are able to begin the reconfiguration and installation of security systems expeditiously; 
(2)consider detection capabilities; and (3)give priority to an airport that— 
(A)submits a proposal that seeks Federal funding to test prototypes for new airport security systems; (B)has the space needed to reduce vulnerabilities and reconfigure existing security systems; and 
(C)is able to enter into a cost-sharing arrangement with the TSA under which such airport will provided funding towards the cost of such pilot program. 3504.Report requiredNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate and a report on the pilot programs established under sections 3502 and 3503 of this subtitle. 
3505.FundingThe Administrator shall carry out the pilot programs established under sections 3502 and 3503 of this subtitle using amounts— (1)appropriated to the TSA before the date of the enactment of this Act and available for obligation as of such date of enactment; and 
(2)amounts obtained as reimbursements from airports under such pilot programs. 3506.Acceptance and provision of resources by the Transportation Security AdministrationThe Administrator, in carrying out the functions of the pilot programs established under sections 3502 and 3503 of this subtitle, may accept services, supplies, equipment, personnel, or facilities, without reimbursement, from any other public or private entity. 
FMiscellaneous Provisions 
3601.Visible deterrentSection 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is amended— (1)in subsection (a)— 
(A)in paragraph (3), by striking and at the end; (B)in paragraph (4), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (5)shall require, as appropriate based on risk, in the case of a VIPR team deployed to an airport, that the VIPR team conduct operations— 
(A)in the sterile area and any other areas to which only individuals issued security credentials have unescorted access; and (B)in nonsterile areas.; and 
(2)in subsection (b), by striking such sums as necessary for fiscal years 2007 through 2011 and inserting such sums as necessary, including funds to develop not more than 60 VIPR teams, for fiscal years 2016 through 2018. 3602.Law enforcement training for mass casualty and active shooter incidentsParagraph (2) of section 2006(a) of the Homeland Security Act of 2002 (6 U.S.C. 607(a)) is amended— 
(1)by redesignating subparagraphs (E) through (I) as subparagraphs (F) through (J), respectively; and (2)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)training exercises to enhance preparedness for and response to mass casualty and active shooter incidents and security events at public locations, including airports and mass transit systems;. 3603.Assistance to airports and surface transportation systemsSubsection (a) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended— 
(1)by redesignating paragraphs (9) through (13) as paragraphs (10) through (14), respectively; and (2)by inserting after paragraph (8) the following new paragraph: 
 
(9)enhancing the security and preparedness of secure and nonsecure areas of eligible airports and surface transportation systems;.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 